United States Court of Appeals
                                                                          Fifth Circuit

                                                                       FILED
                                                                     April 14, 2005
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                          _____________________                         Clerk
                               No. 04-51004
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
SERGIO HERNANDEZ-FLORES also known as, Francisco Martinez
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                           3:04-CR-456-ALL-PRM
                          ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is GRANTED.



      IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the US District Court for the Western District of

Texas, El Paso Division for resentencing is GRANTED.



      IT IS FURTHER ORDERED that appellee’s unopposed motion to



      *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
extend time to file appellee’s brief until 14 days from the

Court’s denial   of   appellee’s   motion   to   vacate   and   remand   is

DENIED.